Name: Commission Regulation (EC) No 2505/94 of 14 October 1994 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/58 Official Journal of the European Communities 15. 10 . 94 COMMISSION REGULATION (EC) No 2505/94 of 14 October 1994 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1869/94 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EC) No 2147/94 0, as last amended by Regulation (EC) No 2435/94 (6), Article 2 This Regulation shall enter into force on 15 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6 . 1 976, p. 1 . (2) OJ No L 197, 30. 7 . 1994, p. 7 . (3) OJ No L 80, 24. 3 . 1987, p . 20 . O OJ No L 75, 21 . 3 . 1991 , p . 29 . 0 OJ No L 228, 1 . 9 . 1994, p . 23 . (6) OJ No L 260, 8 . 10 . 1994, p. 1 . 15 . 10 . 94 Official Journal of the European Communities No L 265/59 ANNEX to the Commission Regulation of 14 October 1994 fixing the import levies on rice and broken rice (ECU/ tonne) Levies ( ®) CN code Arrangement in Regulation (EEC) No 3877/86 0 ACP Bangladesh C)(2) 00 Third countries (except ACP) 0 1006 10 21  145,04 297,28 1006 10 23  145,50 298,20 1006 10 25  145,50 298,20 1006 10 27 223,65 145,50 298,20 1006 10 92  145,04 297,28 1006 10 94  145,50 298,20 1006 10 96  145,50 298,20 1006 10 98 223,65 145,50 298,20 1006 20 11  182,20 371,60 1006 20 13  182,77 372,75 1006 20 15  182,77 372,75 1006 20 17 279,56 182,77 372,75 1006 20 92  182,20 371,60 1006 20 94  182,77 372,75 1006 20 96  182,77 372,75 1006 20 98 279,56 182,77 372,75 1006 30 21  226,15 476,16 1006 30 23  271,81 567,40 1006 30 25  271,81 . 567,40 1006 30 27 425,55 271,81 567,40 1006 30 42  226,15 476,16 1006 30 44  271,81 567,40 1006 30 46  271,81 567,40 1006 30 48 425,55 271,81 567,40 1006 30 61  241,20 507,11 1006 30 63  291,77 608,25 1006 30 65  291,77 608,25 1006 30 67 456,19 291,77 608,25 1006 30 92  241,20 507,11 1006 30 94  291,77 . 608,25 1006 30 96  291,77 608,25 1006 30 98 456,19 291,77 608,25 1006 40 00  56,57 119,14 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion. 0 The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice , not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . O The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. O No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/127/EEC.